Citation Nr: 0414042	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the RO in Montgomery, 
Alabama, which found that new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a back disorder.  Also 
under appeal is an October 2001 decision by the RO in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for residuals of frostbite 
of the feet.  A hearing before the undersigned Veterans Law 
Judge sitting at the RO was held in March 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The April 1998 decision by the RO, which denied service 
connection for a back disorder, was not appealed.

2.  The evidence received since the unappealed April 1998 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a low back disorder.




CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a back disorder in April 1998 is new 
and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes the Veterans Claims Assistance Act of 2000 
and its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

For the purpose of reopening the veteran's claim only the 
Board finds that the requirements of the VCAA have been 
satisfied.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The evidence of record at the time of the April 1998 RO 
decision is briefly summarized.  Service medical records show 
that in a report of medical history dated June 1956, 
conducted for release from active duty, the veteran reported 
that he experienced back trouble in Korea.  On quadrennial 
Reserve examination in June 1960, it was again indicated that 
the veteran injured his back while in Korea.  He was treated 
conservatively and the injury improved in several days.  It 
was reported that he had been asymptomatic since that time.  
Subsequent to service, VA outpatient treatment records dated 
April 1986 to March 1988, revealed no complaints or treatment 
of a back disorder.

In April 1998 the RO denied service connection for a back 
disorder.  At that time the RO determined that the back 
disorder was not incurred in or aggravated by military 
service.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal that determination 
which is now final.  38 U.S.C.A. § 7105 (West 2002).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  However, 
that regulatory amendment applies only for claims filed on or 
after August 29, 2001.  The veteran's claim to reopen his 
claim of entitlement to service connection for a low back 
disorder was received prior to August 29, 2001.  Therefore, 
the regulatory amendment does not apply to consideration of 
this case.  The Board will consider the claim under the 
version of 38 C.F.R. § 3.156(a) set forth above.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 1998 decision includes 
a private statement from J.S. Hooks, M.D., who indicated that 
examination of the veteran revealed severe spinal stenosis 
that required cervical fusion to stop further spinal cord 
compression.  Another private statement from J. White, D.C., 
revealed abnormal tests results including an abnormal X-ray 
study of the lumbar spine.  Additionally, VA outpatient 
treatment records dated July 1997 to February 2004 reflect 
treatment for a variety of conditions, including a back 
disorder.  A May 2001 VA rheumatology clinic note showed the 
veteran presented with complaints of back pain.  The 
pertinent diagnostic impression was degenerative joint 
disease of the back.  In October 2001, he again presented 
with complaints of back pain.  The diagnostic impression 
revealed pain in the L5-S1 region, as well as, degenerative 
joint disease of the lumbosacral spine.   
 
The Board finds these private medical statements and VA 
outpatient treatment notes are new and material evidence and 
are not cumulative or redundant of evidence previously 
received.  Furthermore, they are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); Hodge, supra.  
Therefore, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, the case must now be considered based on 
a de novo review of the record. 

In a statement submitted by the veteran and received by the 
RO in September 1997, he indicated that he had surgery 
performed on his back in May 1997 at the Columbia Regional 
Medical Center.  The RO should contact the Columbia Regional 
Medical Center and obtain all the veteran's treatment records 
reflecting surgery performed on his back, dated May 1997 to 
the present.

In December 2002, the RO received a Form 21-4142 from the 
veteran which indicated that he had treatment for his back, 
in October 2001 by J. White, D.C.  A review of the claims 
folder reveals an undated patient narrative report from J. 
White, D.C.  The RO should contact J. White and request all 
treatment records pertaining to the veteran's back disorder 
and the RO should also ask J. White to ensure that the date 
of treatment is reflected on all treatment records submitted.   

During a March 2003 travel Board hearing, the veteran 
reported treatment for frostbite of his feet and a back 
disorder in 1956 by Dr. Calhoun.  A review of the claims 
folder is negative for treatment records from Dr. Calhoun.  
The RO, after obtaining the veteran's consent, should obtain 
all treatment records from 
Dr. Calhoun, dated 1956 to the present.

Additionally, during the hearing, the veteran testified that 
he was treated by the VA medical centers (VAMC's) located in 
Montgomery, Alabama, Tuskegee, Alabama and Philadelphia, 
Pennsylvania.  The RO should contact the Montgomery, Alabama, 
VAMC and request all treatment records pertaining to the 
veteran's claimed disorders, dated October 2001 to the 
present.  The RO should contact the VAMC in Tuskegee, 
Alabama, and obtain all the veteran's treatment records dated 
February 2003 to the present.  The RO should also contact the 
VAMC in Philadelphia, Pennsylvania, and request all the 
veteran's treatment records dated 1996 to the present.

In view of the foregoing, this case is remanded for the 
following:  

1.  Send the veteran a letter explaining 
the VCAA, including the duty to assist 
and notification provisions contained 
therein.  In doing so, the letter should 
explain what, if any, information 
(medical or lay evidence) is necessary 
to substantiate the claim on appeal.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the 
veteran and which part, if any, VA will 
attempt to obtain on behalf of the 
veteran.  Also request that the veteran 
submit all evidence or information in 
his possession that is pertinent to his 
claim.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disorders and which 
have not been previously submitted.  
After the releases are signed, obtain 
and associate with the claims folder 
all of the veteran's clinical records 
including those from:

a.  The Columbia Regional Medical 
Center dated May 1997 to the 
present;
b.  All treatment records from J. 
White, D.C., dated in October 2001;
c.  All treatment records from Dr. 
Calhoun dated 1956 to the present;
d.  All treatment records from the 
VAMC in Montgomery, Alabama, dated 
October 2001 to the present;
e.  All treatment records from the 
VAMC in Tuskegee, Alabama, dated 
February 2003 to the present; 
f.  All treatment records from the 
VAMC in Philadelphia, Pennsylvania, 
dated 1996 to the present.  

All attempts to procure records should 
be documented in the file.  If the 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  Review the claims file and ensure 
that there has been full compliance with 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



